EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Thomas Krumenacher on 7/1/22.

2.	Please amend the claims as follows:

	2. (Amended) The automated dice tossing apparatus according to claim [[2]]1, wherein the pneumatic 15actuator comprises a first end attached to the main body portion, and an opposite second end attached to the toss-arm wherein the pneumatic actuator is configured to perform a reciprocating movement to move said toss-arm about the pivot axis.
15. (Cancelled) 

Allowable Subject Matter
3.	Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches an automated dice tossing apparatus and method comprising the limitations required by independent claims 1 and 13.  Specifically, the dice tossing apparatus comprises a body, toss-arm, vessel mounted to the arm and pneumatic actuator configured to move the toss-arm about a pivot axis.  At least one die is configured to be tossed from the vessel with via actuation from the pneumatic actuator. Moreover, a magnitude of ejection force within a predefined range is randomly determined (via circuitry in claim 1) to establish initial conditions for actuation of the pneumatic actuator. This arrangement enables automated dice tossing with true randomization while also simulating human dice tossing.  Beneficial features such as shaking the dice and tossing a single die are also possible. One having ordinary skill in the art would not have found it obvious to modify a traditional dice tossing apparatus and method in the manner as claimed without the aid of applicant's specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Tseng (US Pub. No. 2010/0133748), Silverman (US Pat. No. 4,807,883), Suda (US Pat. No. 3,831,948), Linke (US Pat. No. 2,302,333), Chun (US Pat. No. 10,688,383), Johmann (US Pat. No. 3,684,291), Tepper et al. (US Pat. No. 3,566,537), Langworthy (US Pat. No. 1,054,694), Koyanagi et al. (US Pub. No. 2017/0216717), C.H. (US Pub. No. 2008/0048394),Van Vleet (US Pat. No. 1,382,695), Alvernaz (US Pat. No. 2,791,432), Hart (US Pub. No. 2016/0250536), Rosencrans (US Pat. No. 10,518,159), Campbell et al. (US Pat. No. 5,980,399).   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael D Dennis/
Primary Examiner, Art Unit 3711